Citation Nr: 1413501	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to disability ratings in excess of 10 percent as of October 13, 2009, and in excess of 20 percent as of October 22, 2010, for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to June 1986 and from February 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased the rating for the Veteran's lumbosacral spine disability from noncompensable to 10 percent as of October 13, 2009, and continued a 10 percent rating for his left knee disability.  In a May 2012 rating decision, the RO increased the rating for the Veteran's lumbosacral spine disability from 10 percent to 20 percent as of October 22, 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND


The Veteran, through his representative, has implied in August 2012 correspondence the Veteran's disabilities have worsened since last examined for VA purposes in October 2010.  An April 2011 letter from the Veteran's private physician specifically indicated that the Veteran's range of motion and other symptoms associated with his left knee disability have worsened since the Veteran's October 2010 VA examination.  In these circumstances, it will be necessary to re-examine the Veteran.  

The record also shows that there could be records of relevant treatment at the Bronx VA facility, as well as a private facility (Manhattan's Physician Group).  Updated records from these facilities should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and physically or electronically associate with the claims file any relevant VA treatment records since July 2011.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After securing authorization from the Veteran, obtain and physically or electronically associate with the claims file any relevant treatment records from the Manhattan's Physician Group dated since April 2011.  All actions to obtain the requested records should be documented fully in the claims file.

3.  The Veteran should be afforded VA examinations to ascertain the severity of his service-connected lumbosacral spine and left knee disabilities.  Access to the claims file should be made available to the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptoms and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished and reported.  

4.  Then readjudicate the claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


